Citation Nr: 0808862	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability with numbness in both legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

According to the appealed rating decision the veteran served 
on active military duty from June 1983 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Due to the veteran's subsequent change of residence, 
his claims file was transferred to the RO in Nashville, 
Tennessee.

The veteran's claims are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran contends that his currently-shown low back 
disability, left knee disability, and bilateral leg 
disability are the result of his military service.  

A review of the record indicates that the veteran's leg 
complaints may be a symptom of his low back impairment, 
although his diagnoses also include peripheral 
polyneuropathy.  Regardless, his service medical records 
reflect low back and left knee complaints, and current 
disability of his back and knee is shown, (albeit following 
an August 2004 sports related injury).  Given the complaints 
in service, and the presence of current disability, the 
veteran should be examined for VA purposes to ascertain 
whether current disability is related to service.  

The record also shows that the veteran reported seeing a 
chiropractor during service while he was stationed at Elgin, 
Air Force Base.  An attempt to obtain records of this 
treatment should be made.  

Lastly, the record does not make clear when the veteran's 
period of active duty occurred.  The RO appears to have 
concluded it was between 1983 and 1989, yet there are service 
medical records in the file that pre-date this period.  The 
veteran's period of active duty should be confirmed as should 
the fact that all of his service medical records have been 
associated with the claims file for review.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should confirm through official 
channels, the veteran's period of active 
service, and that all service medical 
records have been associated with the 
claims file. 

2.  The veteran should be asked to 
identify the chiropractor from whom he 
received treatment while in service at 
Elgin, Air Force Base, and to provide the 
necessary assistance to permit the RO to 
attempt to obtain any available records 
reflecting this treatment from that 
practitioner.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature, extent and 
etiology of any diagnosed low back, lower 
extremity and/or left knee disability that 
he may have.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted, and all pertinent 
pathology should be noted.  

In addition, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
low back, bilateral lower extremity, 
and/or left knee disability is related to 
service, including the in-service back and 
knee complaints.  In answering this 
question, the examiner should discuss the 
significance, if any, of post-service 
trauma (including the August 2004 sports 
injury) to the onset of the veteran's 
current disability.  A complete rationale 
should be provided for all opinions 
expressed.

4.  Following completion of the above, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


